OPINION
By THE COURT
This case is before the court on appeal on questions' of law. The error complained of is that the court below erroneously sustained a general demurrer to the plaintiff’s petition.
Sec 12223-2 GC defines a final order in part as follows:
“An order affecting a substantial right in an action, when in effect it determines the action and prevents a judgment, * + * is a final order which may be reviewed * * * as provided in this title.”
Sec 12223-3 GC:
“Every final order * ” * may be reviewed as hereinafter provided unless otherwise provided by law * *
An order of the court sustaining a general demurrer is not a final order as it does not determine the action or prevent a judgment, as the pleading held to be .demurrable may be amended.
The amendment of §12223-2 GC, effective August 23, 1937, does not include the sustaining of a demurrer as a final order.
We have searched the transcript and find no final order or judgment in this cause. We cannot entertain an appeal unless there is a final order in the court below.
Appeal dismissed.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.